Citation Nr: 0021926	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  91-43 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
duodenal ulcer.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from July 1942 to December 
1945, from June 1952 to June 1954, and periods of reserve 
service prior to 1942 and from June 1954 to June 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Washington, DC 
Regional Office (RO) July 1989 rating decision which granted 
service connection for duodenal ulcer, assigning it a 
noncompensable rating, and denied service connection for 
bilateral hearing loss and tinnitus.  In September 1992, the 
case was remanded to the RO for additional development of the 
evidence.


FINDINGS OF FACT

1.  The veteran's service-connected duodenal ulcer is 
manifested by intermittent epigastric pain, discomfort, and 
periodic diarrhea, but there is no evidence of active 
duodenal ulcer, severe symptoms occurring 2-3 times per year, 
or continuous moderate symptoms.

2.  He was exposed to aircraft noise while serving as a naval 
aviator during active service and during post-service 
employment; hearing impairment and/or tinnitus were not 
evident during service or for several years thereafter, and 
competent medical evidence does not indicate that the current 
hearing loss and tinnitus are related to active service, any 
incident occurring therein, or excessive noise exposure 
during service.

CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, the schedular criteria for a 10 percent rating for 
duodenal ulcer have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7305 (1999).

2.  The veteran has not presented a well-grounded claim of 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  He has not presented a well-grounded claim of service 
connection for tinnitus.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claim:

The veteran's claim of a compensable rating for the service-
connected duodenal ulcer is well grounded, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), as it stems from the rating 
assigned by the RO following a grant of service connection.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  As the claim is 
well grounded, VA has a duty to assist in developing evidence 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed to their full extent following September 1992 
remand, and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under ordinary conditions of daily life.  38 C.F.R. 
§ 4.10 (1999).  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for duodenal ulcer was granted by RO 
rating decision in July 1989, and a noncompensable rating was 
assigned.  That decision was based on the veteran's service 
medical records and post-service clinical evidence showing 
that the disability had its onset in active service.

Medical records from the Benjamin Franklin Clinic (BFC) in 
February 1961 indicate that the veteran experienced 
"occasional," "rather vague" gastrointestinal symptoms, 
including gas and abdominal discomfort.

On VA medical examination in December 1988, the veteran 
reported a history of nervous stomach and epigastric pain, 
not associated with diarrhea or constipation, or requiring 
medication.  The diagnosis was duodenal ulcer with occasional 
pain.  

VA medical records from July 1991 to March 1992 document, in 
pertinent part, treatment for gastrointestinal symptoms 
including abdominal pain and discomfort.

At a May 1992 Board hearing, the veteran testified that he 
experienced intermittent epigastric and abdominal pain and 
discomfort (noting that the pain was at times severe and even 
awakened him from sleep), heartburn, and diarrhea, which he 
treated with over-the-counter medication.  Reportedly, he 
received intermittent medical treatment from VA and private 
providers but nothing seemed to help him.

Private medical records from August 1986 to June 1992 
document treatment for gastrointestinal symptoms including 
nervous stomach, diarrhea; in June 1992, 
esophagogastroduodenoscopy and biopsy were performed, showing 
nonulcer dyspepsia.  

Pursuant to the Board's September 1992 remand, the veteran 
had VA medical examination in June 1994 (performed without 
review of the claims file) to determine the severity of his 
service-connected gastrointestinal disability.  He reported 
recurrent epigastric pain and discomfort since service, 
requiring intermittent medical treatment, but he denied any 
weight loss, change in bowel habit, diarrhea, rectal 
bleeding, mucus, or blood in the stools.  Examination of the 
digestive system showed scaphoid and minimally tender 
abdomen; bowel sounds were normal, there was no organomegaly, 
masses, and his stool was guaiac negative.  Gastrointestinal 
study showed a small hiatal hernia.  History of duodenal 
ulcer, appearing inactive at present, was diagnosed.  

Subsequently, the veteran was scheduled for further VA 
medical examination to fully comply with the September 1992 
remand directives, but a review of the claims file indicates 
that he failed to appear for his June 1995 and February 1997 
examination; he canceled his medical examination scheduled 
for March 2000 (without requesting re-scheduling or providing 
good cause for failing to appear for the scheduled 
examination).  Due to his lack of cooperation in developing 
facts in this case, his claim must be reviewed based on the 
available evidence of record.

Currently, the veteran's service-connected duodenal ulcer 
disease is rated under 38 C.F.R. § 4.114, Diagnostic Code 
7305, and noncompensable rating is assigned.  Although Code 
7305 provides for minimum 10 percent rating if the ulcer is 
"mild," with recurring symptoms once or twice per year, 
38 C.F.R. § 4.31 provides that in every instance where the 
rating schedule does not provide a zero percent evaluation, a 
zero percent evaluation will be assigned if the criteria for 
a compensable rating have not been met.  A 20 percent rating 
may be assigned under Diagnostic Code 7305, if the ulcer 
symptoms are moderate and occur 2 or 3 times a year, 
averaging 10 days in duration, or with continuous moderate 
manifestations.  

Based on the evidence of record, discussed above, the Board 
finds that the evidence supports a 10 percent rating for the 
veteran's service-connected duodenal ulcer.  The evidence 
indicates that he experiences gastrointestinal symptoms 
including pain, discomfort, and occasional diarrhea, 
requiring intermittent treatment with over-the-counter 
medication some medical treatment.  However, on VA medical 
examination in December 1988, it was indicated that his 
duodenal ulcer was productive of "occasional pain" and, on 
VA medical examination in June 1994, his ulcer was noted to 
be inactive; at the time of the June 1994 examination, there 
was no evidence of weight loss, change in bowel habits, 
diarrhea, rectal bleeding, or other pertinent symptoms the 
severity of which would indicate that the service-connected 
duodenal ulcer is productive of more than "mild" 
disability.  Nevertheless, because the veteran's subjectively 
perceived symptoms and impairment (reported, in pertinent 
part, at his May 1992 hearing) are supported by clinical 
evidence documenting intermittent treatment for at least some 
discomfort and pain, the Board believes that the rating 
criteria for a 10 percent rating, and no more, for duodenal 
ulcer under Code 7305 have been met.  The benefit of the 
doubt is resolved in the veteran's favor.  38 C.F.R. § 3.102 
(1999).

Service connection claims:
Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection may also be allowed on a presumptive basis 
for sensorineural hearing loss, if the disability becomes 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124 (1993).  The Court established the following 
rules regarding claims addressing the issue of chronicity.  
Chronicity under the provisions of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  A lay person is competent to 
testify only as to observable symptoms; he or she is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy, 1 Vet. App. at 81.  A mere allegation that a 
disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and a current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records (including during 
reserve service in 1954 and thereafter) do not reveal 
evidence of hearing impairment or tinnitus; his hearing 
acuity was repeatedly evaluated in conjunction with his duty 
as naval aviator and aviation engineer, but the test results 
did not indicate any abnormality.  On medical examination in 
April 1952 and August 1954, it was noted that he had an old, 
well healed perforation of the left ear (tympanic membrane), 
but on each examination, his hearing was normal.  

February 1961 records from BFC indicate that the veteran's 
hearing was "good," but audiological examination showed 
bilateral hearing loss; on examination, it was indicated that 
he had "very minimal occupational deafness."

On VA audiological examination in December 1988, the veteran 
reported a many years history of tinnitus, described as high-
pitched "shrill buzzing," noting that he was exposed to 
aircraft noise while serving as a "dive bomb pilot" in 
World War II.  On examination, bilateral, high frequency 
sensorineural hearing loss was diagnosed (supported by 
audiometry findings), and it was indicated that he had 
periodic tinnitus.

July 1988 and April 1992 audiological examination reports 
from Gallaudet University show that the veteran had bilateral 
sensorineural hearing loss.

At the May 1992 hearing, the veteran testified that he was 
exposed to significant noise for prolonged periods of time 
and sustained acoustic trauma while flying aircraft 
(including open cockpit planes) during active service 
(including in combat); his service reportedly also included 
engineering work around aircraft.  From the time of service 
separation in 1954 to 1963, he reportedly worked for 
Fairchild Aircraft, and his work included exposure to 
"tremendous" noise from aircraft; he testified that most of 
his occupational life involved exposure to aircraft noise.  
He testified that his hearing gradually deteriorated over the 
years since separation from service and, beginning several 
years later, he also began to experience persistent tinnitus 
(ringing in the ears).  He was not exactly sure when he first 
noticed the hearing loss or tinnitus; to the best of his 
recollection, he became aware of his hearing impairment and 
tinnitus in the 1970s, but did not seek medical attention for 
hearing impairment/tinnitus until 1988.

VA and private medical records from August 1986 to June 1992 
document intermittent treatment for symptoms and impairment 
unrelated to the veteran's claimed hearing loss or tinnitus.

Based on the foregoing, the Board finds that the claims of 
service connection for bilateral hearing loss and tinnitus 
are not well grounded.  Although an old, well healed 
perforation of the left tympanic membrane was noted on 
medical examination during service in April 1952 to August 
1954, no hearing impairment was evident at the time of 
examination, or indeed at any other time during the veteran's 
active service (and, as indicated above, numerous hearing 
tests and examination were performed while he was in 
service).  The first post-service clinical evidence 
documenting hearing impairment is dated in February 1961, 
several years after separation from active service; such 
evidence not only does not suggest that the veteran's hearing 
loss was in any way related to noise exposure in service but, 
more importantly, it affirmatively indicates that it 
consisted of "(very minimal) occupational deafness."  The 
clinical evidence of record indicates that the veteran has 
bilateral hearing loss and tinnitus, but such evidence does 
not suggest that such disabilities are linked to active 
service, any incident occurring therein, or any noise 
exposure while in the service.

As discussed above, the evidence of record reveals that the 
veteran was a naval aviator during service, including in 
World War II.  Although his service records do not 
affirmatively document combat service, the Board finds this 
evidence sufficient to make 38 U.S.C.A. § 1154(b) (West 1991) 
applicable to his claims.  Moreover, the veteran (as a 
layman) is capable to indicate that he was exposed to 
excessive noise and acoustic trauma during service; his 
military occupational specialty as naval aviator and aviation 
engineer is consistent with history of in-service noise 
exposure and acoustic trauma as reported by him.  

However, application of 38 U.S.C.A. § 1154(b) to the 
veteran's claims does not make his claims well grounded 
because, as noted above, competent medical evidence of nexus 
between a current disability and service is required.  In 
Libertine, 9 Vet. App. 521, it was held that certain 
disabilities are susceptible to observation by lay persons, 
thus warranting the grant of service connection under 
38 U.S.C.A. § 1154(b) based on lay statements alone, but in 
other instances, medical evidence of nexus to service is 
still required.  Id. at 524.  Although the veteran is 
competent to indicate that he had exposure to excessive noise 
and acoustic trauma in service, he is not competent to 
establish the required nexus between his wartime service and 
the onset of any current hearing loss and/or tinnitus.  
Moreover, the evidence indicates that, in addition to 
aircraft noise exposure in service, he also had significant 
aircraft noise exposure during post-service employment.  
While the exact time or sequence of onset of his hearing loss 
and tinnitus are unclear, he indicated at the May 1992 
hearing that he first noticed his hearing impairment and 
tinnitus in the 1970s.  Thus, there is no indication, from a 
competent source, which would indicate that his current 
hearing loss and/or tinnitus are related to in-service noise 
exposure, as opposed to post-service noise exposure.

If a claim is not well grounded, the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA has no duty to assist the veteran in the development 
of the claim.  Morton v. West, 12 Vet. App. 477 (1999); 
Murphy, 1 Vet. App. at 81-82.

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence or availability of any medical evidence (not 
already of record) which would well ground his claims of 
service connection for bilateral hearing loss and tinnitus.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).



                                                        
(CONTINUED ON NEXT PAGE)







ORDER

A rating of 10 percent for the service-connected duodenal 
ulcer is granted, subject to the law and regulations 
governing the payment of monetary awards.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 
- 4 -


- 1 -


